Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00376-CV

                                   James A. WINSLOW,
                                         Appellant

                                              v.

                         D.R. HORTON AMERICA’S BUILDER,
                                     Appellee

                  From the County Court at Law No. 8, Bexar County, Texas
                                  Trial Court No. 372383
                      The Honorable Liza Rodriguez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

         In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee, D. R. Horton America’s Builder, recover its costs
of this appeal from appellant, James A. Winslow.

       SIGNED May 29, 2013.


                                               _____________________________
                                               Luz Elena D. Chapa, Justice